Citation Nr: 1139828	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.

In March 2011, the Veteran testified before the Board at a hearing held via videoconference.  A copy of the transcript has been associated with the file.

The issues of entitlement to service connection for bilateral hearing loss and for a skin disorder, to include as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that has been medically attributed to stressors that he witnessed in service.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty military service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3. 102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he has PTSD as a result of his military service. Specifically, he alleges that, while stationed in Vietnam, at numerous times during his period of service, he witnessed children being killed and his unit was attacked with bombs and weapons fire.  He also contends that while aboard his Navy ship, he witnessed many injured soldiers and corpses that were taken aboard to be transported back the United States.  He contends that he experiences nightmares and flashbacks related to these events and therefore, service connection is warranted for PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The liberalizing amendments states that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board initially notes that the Veteran did not engage in combat with the enemy. In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service.  However, such records reflect that the Veteran's most significant duty assignment was aboard the U.S.S Annapolis which was shown to have directly supported combat missions in Vietnam for a period of at least six months, for which the Veteran received the Republic of Vietnam Campaign Ribbon Bar with Device.  Additionally, the Veteran's alleged stressors of witnessing children being killed, weapons fired and bombs, as well as dead, decapitated, or injured soldiers being brought aboard the ship for transportation back to the United Stated, which he claimed occurred during the combat-like conditions in Vietnam, are related to his fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service.  Therefore, the Board finds that the Veteran's lay testimony alone establishes the occurrence of these claimed in-service stressors.  See 38 C.F.R. § 3.304(f). 

Post-service treatment records reflect that in October 2002, the Veteran was seriously injured in a motor vehicle accident, resulting in considerable cognitive impairment.  An October 2006 VA psychiatric evaluation demonstrates that following the accident, the Veteran was hospitalized for six months.  His short-term memory had been affected, however, it began to return in the following years.  In around 2005, the Veteran began to experience a decline in his psychiatric functioning and was becoming more and more disoriented and irritable.  On examination, he showed impaired short-term memory.  He was assessed as having a moderate-to-severe cognitive disorder. 

An August 2007 VA psychiatric evaluation reflects that the Veteran was noted to have periods of mental confusion that were becoming progressively worse.  When he was not confused, he was unhappy that he could no longer work.  He stated that he was having flashbacks of his experiences in Vietnam.  He stated that when he returned to the United States after his tour of duty, he was spat on by civilians protesting the war.  He was having difficulty sleeping at night due to flashbacks and nightmares of seeing children being killed in Vietnam.  The assessment was posttraumatic head injury and PTSD.

A September 2007 psychology consultation demonstrates that the Veteran was suffering from nightmares, anxiety, avoidance, and intrusive thoughts due to his service experiences and that such had been the case since separating from service.  He stated that during service, he experienced many firefights, witnessed people being killed, and experienced face-to-face confrontations with the enemy.  He reported that he was part of the Mai Lai massacre.  Due to these stressors, he had symptoms of insomnia, exaggerated startle responses, intrusive thoughts at unpredictable moments, and avoided situations that reminded him of the experiences.  He often experienced episodes where he would be overcome with emotions when recalling his service experiences.   Based upon interview with the Veteran and mental status examination, the psychologist diagnosed the Veteran with PTSD based upon his combat experiences in Vietnam.  He was also assessed to continue to suffer from a cognitive disorder.  

In February 2010, the Veteran submitted a statement from a private physician who had worked with him on his cognitive impairment and physical rehabilitation during an inpatient stay in November 2009.  The physician stated that while hospitalized, the Veteran had been diagnosed with dementia and PTSD due to a constellation of symptoms, to include intrusive thoughts about Vietnam, flashbacks, and thinking he was at war.  He would become paranoid, would be scared of people at times, and was convinced that someone was trying to kill him.  He would at times become explosive, requiring several medications.

At his March 2011 hearing before the Board and in written statements, the Veteran's wife testified that she had taken the Veteran to the emergency room a number of times in the previous years because he felt that he was reexperiencing combat in Vietnam.  She stated that she would often calm the Veteran at night when he would awake from nightmares associated with his service experiences. 

In this case, the Board finds that the Veteran's reported service stressors of witnessing combat situations, including seeing people killed and witnessing bombs and fire attacks, as well as his reports of seeing dead and decapitated bodies onboard his ship, are consistent with the places, types, and circumstances of his service aboard a Navy ship that provided direct combat support in Vietnam for many months at a time.  Furthermore, the Veteran has been diagnosed with PTSD under the guidelines of DSM-IV, and that diagnosis has been medically attributed to his service stressors.  Significantly, the diagnosis of PTSD related to his service stressors has been made by at least three different mental health physicians, including a psychiatrist and psychologist.  There is no indication that the PTSD diagnosis did not conform with the criteria set forth in DSM-IV.  Thus, the Board finds, in resolving all doubt in favor of the Veteran, that service connection for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010). 


ORDER

Service connection for PTSD is granted.



REMAND

Additional development is necessary prior to adjudication of the claims for service connection for bilateral hearing loss and for a skin disability, to include as secondary to herbicide exposure. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).

With regard to the claim for service connection for bilateral hearing loss, the Veteran contends that his hearing loss is due to his duties in the Navy aboard ship, including firing guns and being subject to incoming gunfire.  He contends that he noticed hearing loss while in service and has been suffering from hearing loss since service. 

Service treatment records reflect that on August 1967 enlistment examination, the Veteran denied any hearing trouble.  On examination, he was found to have high frequency hearing loss.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
25
-
25
LEFT
-5
-5
35
-
55

It was noted that he underwent a retest in September 1967 and was determined to be qualified active service.  On November 1969 separation examination, whisper voice testing was 15/15, bilaterally.  

Post-service treatment records reflect that in September 2005, the Veteran was diagnosed with hearing loss that meets the criteria to be considered as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Furthermore, the Board finds that the Veteran has provided credible testimony of noise exposure in service, and such noise exposure appears to be consistent with his service aboard a Navy ship during the Vietnam war.  Accordingly, the Board finds that a VA examination is necessary in order to determine the etiology of the Veteran's hearing loss, to include whether it pre-existed his service and, if so, whether it was aggravated by his service.

With regard to the Veteran's claim for service connection for a skin disorder, to include as secondary to herbicide exposure, the Veteran contends that while he was in service aboard the U.S.S Annapolis, a chemical spilled that he helped to clean up.  The chemical was odorless and he slipped on it a number of times while cleaning.  He contends that ever since that time, he has suffered from a skin condition.  

Although the Veteran contends that an incident report was completed following the chemical spill, service treatment records do not reflect treatment for a skin condition, nor do they or the service personnel records document a chemical spill.  Post-service treatment records reflect diagnoses of basal cell carcinoma and seborrheic dermatitis affecting the Veteran's arms and face.  On October 2006 Agent Orange examination, the examiner stated that the Veteran did not have any illness, including a skin condition, that could be possibly linked to Agent Orange exposure. 

In this case, however, the Board finds that the Veteran is credible with regard to his statements of cleaning up a chemical spill aboard his ship and experiencing skin irritation ever since that date.  Furthermore, although there exists no presumption between basal cell carcinoma or seborrheic dermatitis and herbicide exposure under 38 C.F.R. § 3.309(e), the Veteran may seek service connection for his skin condition on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, a VA examination and opinion with regard to the etiology of the Veteran's skin condition is appropriate in this case in order to fairly adjudicate the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his hearing loss and skin condition.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Alexandria VA facilities dated from November 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his current hearing loss.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should offer an opinion on the following: 

a)  Did the Veteran's bilateral hearing loss clearly and unmistakably pre-exist his entry into active duty? 

b)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing hearing loss did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service? 

If there was an increase in severity of the Veteran's hearing loss during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression? 

(c)  If the Veteran's hearing loss did not clearly and unmistakably pre-exist his service, is it at least as likely as not that the Veteran's loss is casually related to any incident of service, to include his reports of exposure to gunfire and bombs in service? 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his hearing loss as well as the continuity of symptomatology.  All opinions expressed should be accompanied by supporting rationale. 

3)  After completing the above, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his current skin disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

a)  Diagnose all current skin disorders, to include basal cell carcinoma and sebhorreic dermatitis. 

b)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin condition(s) had its(their) onset in service, to include as due to the Veteran's described chemical spill in service?  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his skin condition as due to a chemical spill, as well as the continuity of symptomatology.  All opinions expressed should be accompanied by supporting rationale. 

4)  Then, readjudicate the claims for service connection for hearing loss and for a skin condition.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


